Citation Nr: 0917002	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-39 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002)

The veteran had active service from January 1945 to November 
1946 and from February 1951 to May 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2007 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Togus, Maine.

The veteran appeared at a video conference hearing in June 
2008 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

In a July 2008 decision, the Board reopened the claim and 
remanded it to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for further development and a de 
novo review on the merits.  AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.


FINDING OF FACT

The Veteran's claimed stressors are not verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In letters of October 2006 
and March 2007, VA notified the Veteran of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to 
obtain, and how disability ratings and effective dates are 
assigned in the event service connection is granted.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, all 
VCAA notice requirements were complied with.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  Assistance included informing the Veteran of 
the fact his service treatment records were fire-related and 
exerting efforts to obtain available alternative records.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  
Further, he was afforded a meaningful opportunity to 
participate in the adjudication of the claim, including the 
opportunity to present pertinent evidence and testimony, and 
he informed the RO that there was no further evidence to 
obtain or submit.  In sum, there is no evidence of any VA 
error in notifying or assisting him that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION 
(DSM-IV).  DSM-IV is the governing criteria for diagnosing 
PTSD.  38 C.F.R. § 4.125(a).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
of the Veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

If, however, the Veteran did not serve in combat, which is 
the case here, or if the claimed stressor is not related to 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony alone cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an 
opinion by a medical health professional based on post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).

Analysis

As noted in the discussion above, the veteran's service 
treatment records are not available.  Following extensive 
efforts to obtain the service treatment records, the RO 
entered a formal finding in May 2005 that they were 
unavailable.  The 1946 Report Of Examination For Discharge 
notes all areas were assessed as normal.

While service treatment records are unavailable, all 
identified private treatment records, however, were obtained.  
Further, the Veteran indicated on a June 2004 National 
Archives Form 13055 that he was treated for a nervous 
condition in Seoul, Korea, during his first tour of active 
service.  The National Personnel Records Center reviewed 
available Morning Reports for the unit and dates reported by 
the Veteran and found no record of any treatment for a 
nervous condition.

The Veteran attributes his PTSD to his service in Okinawa.  
He concedes the Japanese had surrendered by time he arrived 
on Okinawa, but he argues that there were Japanese troops in 
hiding on the island and he was involved with flushing them 
out and cleaning out their bunkers.  He added in a PTSD 
Questionnaire, received by the RO in July 2004, that he 
witnessed the injury of a young lieutenant who accidentally 
chambered a machine gun round while an unexpended shell was 
still in the chamber.  Reportedly, both shells detonated and 
wounded the officer.



In light of the nature of the Veteran's claimed stressors, 
the one claimed during his Okinawa service is the only one 
that it is potentially verifiable.  The remand directed an 
examination to determine if the Veteran met the DSM-IV 
criteria for a diagnosis of PTSD, if his claimed Okinawa 
stressor was confirmed.

In this regard, the remand directed the AMC/RO to ask the 
Veteran to provide specific identifying information related 
to the lieutenant who was supposedly wounded by the machine 
gun incident, as well as a specific 30 to 60-day time period 
during which any alleged stressor occurred.  The AMC/RO was 
to inform the veteran that no research request would be 
submitted to the U. S. Army and Joint Services Records 
Research Center (JSRRC) if he was unable to provide specific 
identifying information and a date within the required time 
frame.  The AMC/RO followed the Board's remand directive via 
the August 2008 Duty To Assist Letter.

The Veteran responded with no more information than he had 
submitted throughout the adjudication of his claim, which was 
that the incident happened between July and August 1945.  He 
provided no information that would tend to identify the 
lieutenant reportedly injured in his presence.  The AMC/RO 
entered a formal finding in November 2008 that there was 
insufficient information to submit to JSRRC for verification.  
In the absence of a verified stressor, there is no need to 
address whether the PTSD diagnosis of record conforms with 
DSM-IV criteria.

In light of the above findings, the Board is constrained to 
find the preponderance of the evidence is against the claim.  
38 C.F.R. §§ 3.303, 3.304(f).  The benefit sought on appeal 
is denied.  In reaching this decision the Board considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the Veteran's claim, however, the 
doctrine is not for application.  38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


